Per curiam.
It is the opinion of the court that, where two or more persons are jointly indicted for a capital felony, and are, by order of court, tried jointly, and on application therefor the court assigns different counsel for each, the judge presiding has authority, under the statute, to allow not exceeding one hundred and fifty dollars in all for the services of counsel for any one trial, including services upon appeal or upon exceptions before the law court.
Agreed to at Law Term, Middle District, 1884.